 



Exhibit 10.1
Ixia
2008 Executive Officer Bonus Plan
Ixia (“Ixia” or the “Company”) believes that a portion of each executive
officer’s annual compensation should be directly related to the Company’s
financial performance and such officer’s achievement of individual objectives.
The 2008 Executive Officer Bonus Plan (“2008 Bonus Plan” or “this Plan”) is
designed to motivate Ixia’s officers and to reward them for their continuing
contributions to the Company’s business if, in 2008, the Company achieves
certain financial results and such officers achieve their individual objectives.
The Company believes that the achievement of these results and objectives is
essential for the Company’s success. The effective date of the 2008 Bonus Plan
is April 11, 2008 (the “Effective Date”).
2008 Bonus Plan
Each Eligible Officer (as defined below), by virtue of his or her continuing
employment with Ixia, will be eligible to receive:

(i)   Annual Bonus: a bonus based on the Company’s financial performance as
measured by the degree to which the Company achieves two pre-set financial
targets for 2008 approved by the Compensation Committee of the Board of
Directors (the “Compensation Committee”); and

(ii)   Individual Bonus: a bonus based on his/her achievement in 2008 of
individual business or strategic objectives approved by the Compensation
Committee (upon the recommendation of the Company’s Chief Executive Officer in
the case of all Eligible Officers other than the Chief Executive Officer).

The Annual Bonus and the Individual Bonus payable to an Eligible Officer will be
calculated, in part, as a percentage of such Officer’s annual base salary of
record in effect at December 31, 2008. In determining an Eligible Officer’s
annual base salary of record, certain compensation and payments (e.g.,
reimbursement for moving expenses, bonus payments received under this Plan or
otherwise, stock option or other equity incentive compensation, discretionary
bonuses, disability benefits, sign-on bonuses, 401(k) Plan matching
contributions, vacation cash outs, on call pay, and similar payments) will be
excluded.
If an executive officer commences his/her employment as an Eligible Officer
prior to October 1, 2008, then for purposes of determining the amount payable as
an Annual Bonus or an Individual Bonus, an Officer’s annual base salary will be
prorated based on the ratio of (i) the number of days that he/she serves as an
Eligible Officer during 2008 to (ii) 360. An executive officer who commences
his/her employment during the fourth calendar quarter of 2008 will not be
eligible to receive either an Annual Bonus or an Individual Bonus under this
Plan.
Eligible Officers
The following executive officers have been designated by the Compensation
Committee as Eligible Officers for purposes of the 2008 Bonus Plan and will be
eligible to participate in the 2008 Bonus Plan (all titles are positions with
Ixia unless otherwise specified):
Chief Executive Officer and President
Chief Innovation Officer
Chief Financial Officer
Senior Vice President, Corporate Affairs and General Counsel
Senior Vice President, Product Development
Senior Vice President, Worldwide Sales
Vice President, Engineering Operations
Vice President, Operations

1



--------------------------------------------------------------------------------



 



A person appointed as an executive officer after the Effective Date shall be
eligible to participate in the 2008 Bonus Plan if he/she is expressly designated
as an Eligible Officer under the 2008 Bonus Plan pursuant to a duly adopted
Board of Directors or Compensation Committee resolution.
An Eligible Officer whose title changes after the Effective Date shall be
entitled to continue to participate in the 2008 Bonus Plan on the same terms and
conditions as applied immediately prior to such title change unless either
(i) the terms of such Eligible Officer’s participation in the 2008 Bonus Plan
are changed pursuant to a duly adopted Compensation Committee resolution; or
(ii) the Compensation Committee amends this Plan to add the new title as an
Eligible Officer in the Eligible Officer table above in which case such Officer
shall participate at the bonus participation level corresponding to such new
title.
In order to earn and be eligible to receive bonuses payable under the 2008 Bonus
Plan, an Eligible Officer must be employed by Ixia or one of its subsidiaries as
an Eligible Officer on the date on which such bonuses are paid, unless such
requirement is waived by the Compensation Committee or pursuant to a duly
adopted Compensation Committee resolution. An Eligible Officer who is on an
approved leave of absence from the Company at any time during 2008 will, for
purposes of determining eligibility under the 2008 Bonus Plan, be treated as
being employed by the Company during such leave of absence.
Annual Bonuses
The Company’s consolidated revenues and Operating Income (as defined herein) for
2008 will be the two financial measures used for calculating the amount of
Annual Bonuses payable under the 2008 Bonus Plan. For purposes of this 2008
Bonus Plan, “Operating Income” means the Company’s operating income from
continuing operations calculated on a consolidated basis for the year ending
December 31, 2008 after any bonuses payable under the 2008 Bonus Plan and the
Company’s 2008 employee bonus plan (as adjusted to exclude the effects of equity
incentive compensation expense, restructuring charges, officer severance
compensation, impairment charges, acquisition-related amortization and other
M&A-related charges or income, and similar charges or income). If any of the
Company’s existing business units becomes a discontinued operation prior to
January 1, 2009, then the consolidated revenue and/or Operating Income targets
under the Plan may be amended by the Compensation Committee in its sole
discretion.
The amount of an Eligible Officer’s Annual Bonus will be calculated by
multiplying (i) the product of such Eligible Officer’s annual base salary of
record at December 31, 2008 and the applicable Annual Bonus Percentage listed
opposite such Eligible Officer’s title in the Bonus Participation Table below by
(ii) the applicable Bonus Factor (as defined herein). The Bonus Factor will be
equal to the average of the Revenue Bonus Factor and the Operating Income Bonus
Factor as determined in accordance with Schedule A. Stated mathematically, the
amount of an Annual Bonus payable to an Eligible Officer equals ((AxB)xC), where
A = an Eligible Officer’s annual base salary of record at the end of 2008; B =
the applicable Annual Bonus Percentage for such Eligible Officer; and C = the
applicable Bonus Factor.
The amounts of the Company’s 2008 consolidated revenues and Operating Income
will determine the applicable Bonus Factor. The Compensation Committee has
supplementally approved levels of revenues and Operating Income for purposes of
Schedule A. As indicated on Schedule A, the Company’s achievement of the minimum
revenue target will result in a Revenue Bonus Factor of 25%, while higher
revenues will result in higher Revenue Bonus Factors as set forth in Schedule A,
up to a maximum Revenue Bonus Factor of 125%. The Revenue Bonus Factor will be
0% if the Company’s 2008 revenues are below the minimum revenue target. As also
indicated on Schedule A, the Company’s achievement of the minimum Operating
Income target will result in an Operating Income Bonus Factor of 50%, while
higher Operating Income will result in higher Operating Income Bonus

2



--------------------------------------------------------------------------------



 



Factors as set forth in Schedule A, up to a maximum Operating Income Bonus
Factor of 125%. The Operating Income Bonus Factor will be 0% if the Company’s
2008 Operating Income is below the minimum Operating Income target. There will
be a linear increase in the percentage amount of the Revenue Bonus Factor and
the Operating Income Bonus Factor if the amount of 2008 revenues and/or 2008
Operating Income falls between any two amounts.
Except as otherwise provided herein, an Annual Bonus will be payable in one lump
sum (subject to applicable withholding taxes and other deductions) within
30 days after the Company’s consolidated financial results for 2008 are publicly
announced. An Eligible Officer who is on an approved leave of absence from the
Company on the date on which Annual Bonuses are paid by the Company and
thereafter returns to active status as an Eligible Officer upon the end of such
leave of absence, will be paid his/her Annual Bonus to which he/she is otherwise
entitled within 30 days following his/her return to active status as an Eligible
Officer. An Eligible Officer who is on an approved leave of absence from the
Company on the date on which the Annual Bonuses are paid by the Company and
thereafter fails to return to active status as an Eligible Officer upon the end
of such leave of absence, will not be eligible to receive an Annual Bonus.
In the event the Company’s consolidated financial statements for 2008 are
restated to reflect a less favorable financial condition or less favorable
results of operations than previously determined and/or reported, the
Compensation Committee has the absolute right in its discretion not to pay or to
recover all or a portion of any bonus awarded to any Eligible Officer pursuant
to the terms of this 2008 Bonus Plan.
Individual Bonuses
The percentage degree (0% to 100%) to which an Eligible Officer achieves his/her
objectives for 2008 will be the measure for his/her 2008 Individual Bonus. The
determination of the percentage degree to which an Eligible Officer achieves
his/her objectives will be made by the Compensation Committee not later than
February 15, 2009.
The amount of a bonus payable as an Individual Bonus will be calculated by
multiplying (i) the product of an Eligible Officer’s annual base salary of
record at December 31, 2008 and the Individual Bonus Percentage listed opposite
such Officer’s title in the Bonus Participation Table below by (ii) the
percentage degree to which it is determined that such Eligible Officer has
achieved his/her objectives for 2008.
Except as otherwise provided herein, an Individual Bonus will be payable in one
lump sum (subject to applicable withholding taxes and other deductions) within
30 days of the determination of the percentage degree to which the Eligible
Officer has achieved his/her objectives. An Eligible Officer who is on an
approved leave of absence from the Company on the date on which Individual
Bonuses are paid by the Company and thereafter returns to active status as an
Eligible Officer upon the end of such leave of absence, will be paid his/her
Individual Bonus to which he/she is otherwise entitled within 30 days following
his/her return to active status as an Eligible Officer. An Eligible Officer who
is on an approved leave of absence from the Company on the date on which
Individual Bonuses are paid by the Company and thereafter fails to return to
active status as an Eligible Officer upon the end of such leave of absence, will
forfeit his/her right to any Individual Bonus to which he/she may otherwise be
entitled for 2008.
Bonus Participation Levels
For purposes of determining an Eligible Officer’s Annual Bonus or Individual
Bonus under the 2008 Bonus Plan, the 2008 Bonus Opportunity, Annual Bonus
Percentage, and Individual Bonus Percentage for each of the Eligible Officers
identified below will be as follows:

3



--------------------------------------------------------------------------------



 



Bonus Participation Table

                              2008   Annual   Individual     Bonus   Bonus  
Bonus Title   Opportunity   Percentage   Percentage
Chief Executive Officer and President
    100 %     75 %     25 %
Chief Innovation Officer
    60       45       15  
Chief Financial Officer
    60       45       15  
Senior Vice President, Corporate Affairs and General Counsel
    60       45       15  
Senior Vice President, Product Development
    60       45       15  
Senior Vice President, Worldwide Sales
    60       45       15  
Vice President, Engineering Operations
    60       45       15  
Vice President, Operations
    60       45       15  

     Additional Bonuses:
In addition to bonuses payable under the 2008 Bonus Plan, additional bonuses may
also be paid by the Company, but only upon the express approval of the
independent members of the Board of Directors in their sole discretion.
*  *  *  *

4



--------------------------------------------------------------------------------



 



Schedule A
2008 Revenue Bonus Factor Matrix

                      Revenue Targets(1)   Revenue     (in thousands)   Bonus
Factor(1)
Maximum
  $ (2)       125 %
 
    (2)       100  
 
    (2)       75  
 
    (2)       60  
 
    (2)       50  
Minimum
    (2)       25  

2008 Operating Income Bonus Factor Matrix

                      Operating Income Targets(1)   Operating Income     (in
thousands)   Bonus Factor(1)
Maximum
  $ (2)       125 %
 
    (2)       100  
 
    (2)       75  
 
    (2)       60  
Minimum
    (2)       50  

 

(1)   For performance between two Revenue or Operating Income targets, the
Revenue Bonus Factor and the Operating Income Bonus Factor shall be interpolated
linearly.   (2)   The Compensation Committee has supplementally established
levels of Revenue and Operating Income for purposes of this Schedule A.

5